Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on July 1, 2022 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Invention II and Species A1 (claims 1-6 & 11-16) in the reply filed on 08/30/2022 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, and 21-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (Pub. No.: US 2008/0213965 A1).


Regarding Claim 1, Yoon discloses                   				                       a method, comprising:										forming a gate structure over a substrate (Par. 0012-0013; Fig. 2 – gate structure comprising gate 31, substrate 10);								forming a first gate spacer and a second gate spacer on opposite sidewalls of the gate structure, respectively (Par. 0013; Fig. 2 – oxide film 32 could be considered as the gate spacer);		implanting a first dopant of a first conductivity type into the substrate form a lightly doped source region adjacent to the first gate spacer, and a lightly doped drain region adjacent to the second gate spacer (Par. 0014; Fig. 3 – lightly doped source region 14; lightly doped drain region 12);											forming a patterned mask over a first portion of the lightly doped drain region, while leaving a second portion of the lightly doped drain region exposed (Par. 0016; Fig. 5 – patterned mask P); and												with the patterned mask in place, implanting a second dopant of the first conductivity type into the substrate, resulting in converting the second portion of the lightly doped drain region into a drain region (Par. 0017; Fig. 6 – drain region 13).

Regarding Claim 2, Yoon, as applied to claim 1, discloses                                           the method, wherein forming the patterned mask is performed such that the lightly doped source region is free from coverage by the patterned mask (Fig. 5 – patterned mask P, lightly doped source region 14).

Regarding Claim 3, Yoon, as applied to claim 1, discloses                                           the method, wherein a doping concentration the first portion of the lightly doped drain region remains substantially unchanged during implanting the second dopant into the substrate (Par. 0017; Fig. 6 - first portion of the lightly doped drain region 12 is shown to the left of the drain region 13).

Regarding Claim 4, Yoon, as applied to claim 1, discloses                                           the method, wherein implanting the second dopant into the substrate also results in converting a portion of the lightly doped source region into a source region, while leaving another portion of the lightly doped source region under the first gate spacer unconverted (Par. 0017; Fig. 6 – source region 15, portion of the lightly doped source region under the first gate spacer is denoted with reference numeral 14 to the right of source region 15) .

Regarding Claim 5, Yoon, as applied to claim 4, discloses                                           the method, wherein the unconverted portion of the lightly doped source region has a lateral length less than a lateral length of the first portion of the lightly doped drain region (Fig. 6).

Regarding Claim 6, Yoon, as applied to claim 4, discloses                                           the method, wherein the source region and the drain region are asymmetrical about a vertical axis of the gate structure (Fig. 6).

Regarding Claim 21, Yoon discloses                   				                       a method, comprising:										forming a gate structure over a substrate (Par. 0012-0013; Fig. 2 – gate structure comprising gate 31, substrate 10);									performing a first implantation process to form a lightly doped source region in a vicinity of a first side of the gate structure, and a lightly doped drain region in a vicinity of a second side of the gate structure (Par. 0014; Fig. 3 – lightly doped source region 14; lightly doped drain region 12);													forming a first gate spacer on the first side of the gate structure, and a second gate spacer on the second side of the gate structure (Par. 0015; Fig. 4 – gate spacer 40); and 				performing a second implantation process to form a source region in the lightly doped source region and a drain region in the lightly doped drain region, wherein a lateral distance from the drain region to the gate structure is larger than a lateral distance from the source region to the gate structure (Par. 0017; Fig. 6 – source region 15, drain region 13).

Regarding Claim 22, Yoon, as applied to claim 21, discloses                                           the method, further comprising: forming an oxide layer on the lightly doped drain region but not on the lightly doped source region (Par. 0016-0017; Fig. 6 – oxide layer P).

Regarding Claim 23, Yoon, as applied to claim 22, discloses                                           the method, wherein the oxide layer is further on a top surface of the gate structure (Par. 0016-0017; Fig. 6).

Regarding Claim 24, Yoon, as applied to claim 21, discloses                                           the method, further comprising:								forming a source silicide region on the source region (Par. 0018; Fig. 7 – source silicide layer 21); and											forming a drain silicide region on the drain region, wherein a lateral distance from the drain silicide region to the gate structure is larger than a lateral distance from the source silicide region to the gate structure (Par. 0018; Fig. 7 – drain silicide layer 21).

Regarding Claim 25, Yoon, as applied to claim 21, discloses                                           the method, further comprising: forming a gate silicide region on a partial region of the gate structure (Par. 0018; Fig. 7).

Regarding Claim 26, Yoon, as applied to claim 21, discloses                                           the method, wherein the first implantation process is performed before forming the first and second gate spacers (Figs. 3-4 – gate spacer 40).

Regarding Claim 27, Yoon, as applied to claim 26, discloses                                           the method, wherein the second implantation process is performed after forming the first and second gate spacers (Figs. 4-5 – gate spacer 40).

Regarding Claim 28, Yoon, as applied to claim 21, discloses                                           the method, wherein the first gate spacer overlaps the source region, but the second gate spacer non-overlaps the drain region (Fig. 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Yoon (Pub. No.: US 2008/0213965 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Yoon (Pub. No.: US 2008/0213965 A1).

Regarding Claim 11, Yoon discloses                   				                       a method, comprising:												forming a gate structure over a substrate (Par. 0012-0013; Fig. 2 – gate structure comprising gate 31, substrate 10);									forming a first gate spacer on a first side of the gate structure, and a second gate spacer on a second side of the gate structure (Par. 0013; Fig. 2 – oxide film 32 could be considered as the gate spacer);										forming a lightly doped source region in a vicinity of the first gate spacer, and a lightly doped drain region in a vicinity of the second gate spacer (Par. 0014; Fig. 3 – lightly doped source region 14; lightly doped drain region 12);							forming a source region laterally extending from the lightly doped source region in a direction away from the gate structure, and a drain region laterally extending from the lightly doped drain region in a direction away from the gate structure (Par. 0017; Fig. 6 – source region 15, drain region 13);												after forming the source region and the drain region, forming a protection layer extending past a boundary between the lightly doped drain region and the drain region and terminating prior to covering an entirety of the drain region (Par. 0016-0017; Fig. 6 – protection layer P; it is worth pointing out that a protection layer P was formed before forming the source region 15 and the drain region 13 (Fig. 5); the protection layer was then subjected to implanted ions during the formation of the source region 15 and the drain region 13 and is considered by the Examiner under BRI as a different protection layer P then what it was before it was subjected to the implanted ions; in other words it could be said the protection layer P shown in Fig, 6 is formed after forming the source region and the drain region); and							with the protection layer in place, forming a drain silicide region in the drain region (Par. 0018; Fig. 7 – drain silicide layer 21).									In the alternative, assuming arguendo that Yoon is not emphatic enough regarding after forming the source region and the drain region, forming a protection layer,				Yoon teaches	forming a protection layer P (Fig. 5) for the dual purpose of first acting as a mask during the implantation process for forming the source region 15 and the drain region 13 (Fig. 6) and then again acting as mask during the process of silicidation. It would have been obvious to a person of ordinary skill in the art at the time the invention was filed that the existing protection film P could have been easily removed and a new protection film laid down if the size and location of the silicide film is to be tweaked.  							Yoon discloses the claimed invention except for the method comprising forming a protection layer after forming the source region and the drain region.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the method comprising forming a protection layer after forming the source region and the drain region if a different size of silicide area been desired compared to what would have been provided by the existing protection layer, since such a modification would have involved a mere change in the size of the protection layer.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).	            	                                   
Regarding Claim 12, Yoon, as applied to claim 11, discloses                                           the method, wherein the protection layer further extends past an interface between the second gate spacer and the gate structure and terminating prior to covering an entirety of the gate structure (Par. 0018; Fig. 7).

Regarding Claim 13, Yoon, as applied to claim 11, discloses                                           the method, further comprising: with the protection layer in place, forming a gate silicide region on the gate structure (Par. 0018; Fig. 7).

Regarding Claim 14, Yoon, as applied to claim 13, discloses                                           the method, wherein the gate silicide region is in contact with the first gate spacer but separated from the second gate spacer (Par. 0018; Fig. 7).

Regarding Claim 15, Yoon, as applied to claim 11, discloses                                           the method, wherein the source region is free of the protection layer (Par. 0018; Fig. 7).



Claim 16 is rejected under 35 U.S.C. 103 as obvious over Yoon (Pub. No.: US 2008/0213965 A1), as applied to claim 11.
.
Regarding Claim 16, Yoon, as applied to claim 11, does not explicitly disclose                                           the method, further comprising: forming a source silicide region in the source region, the source silicide region has a length greater than the drain silicide region.						However, Yoon teaches forming a protection layer P (Fig. 5) for the dual purpose of first acting as a mask during the implantation process for forming the source region 15 and the drain region 13 (Fig. 6) and then again acting as mask during the process of forming silicide area. Yoon further teaches that the length of the protection layer P is a result effective variable. If the length is too short it will not help much in enhancing the breakdown voltage. On the other hand, if it is too large, it would worsen the integration of the device. Yoon concludes that the length of the protection layer should be suitably controlled (Par. 0016) which in turn would dictate the size of the drain silicide region.											Yoon discloses the claimed invention except for the method comprising forming a source silicide region in the source region, the source silicide region has a length greater than the drain silicide region. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the method comprising forming a source silicide region in the source region, the source silicide region has a length greater than the drain silicide region, since such a modification would have involved a mere change in the size of the protection layer. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).		  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

10/07/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812